Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-21 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aronson et al. (US. Pub. 2003/0128411).
Regarding claims 1, 8, and 15, Aronson et al. disclose a low-power optical transceiver, comprising: a microcontroller (110); an optical receiver in communication with and controlled by the microcontroller and further comprising: a photodetector (102) configured to receive a first optical representation of a first signal to be received and to generate an electrical representation of the first signal; an amplifier (104) configured to amplify the electrical representation of the first signal; an output in electrical communication with the amplifier and configured to generate an electrical output; and an optical transmitter (103) in communication with and controlled by the microcontroller; wherein the microcontroller further includes a laser modulation field-effect transistor (FET) comprising a gate driven directly by a second signal; and a laser diode in electrical communication with the laser modulation transistor, such that the current through the laser diode is controlled by the laser modulation transistor, and configured to generate a second optical representation of the second signal  (“abstract”, Fig. 2- Fig. 4).

    PNG
    media_image1.png
    400
    477
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    727
    492
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    559
    487
    media_image3.png
    Greyscale

 Reproduced/Annotated from US. Pub. 2003/0128411.
Aronson et al. further disclose most of the claimed invention/limitations except for that the transceiver is configured to achieve between 200- 20,000 megabits per second per watt (Mpbs/W) and 100-5,050 Mbps/W for a 10-1000Base-FL optical protocol.  Since applicant has not pointed to any criticality of such that range, it would have been obvious to the one having ordinary skill in the art at the time the invention was made would obviously considered to have a transceiver covering a broad working bandwidths/speeds for satisfying customer needs, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This rejection may be overcome by a showing of unexpected results associated with such a range.
Regarding claims 2-4, 9-11, and 16-18, Aronson et al. further disclose that the optical transceiver further comprises a voltage regulator configured to enable operation at a range between 1.2 V and 3.3 V; wherein the transceiver draws a current between 50 mA and 60 mA; wherein the microcontroller is further configured to monitor a temperature of the laser modulation transistor and 
Regarding claims 5, 12, and 19, Aronson et al. further disclose that the microcontroller is configured to receive characterization data of the laser diode and configured to adjust at least one operating parameter of the laser diode based on the characterization data (Aronson’s, [0008], Fig. 2 – Fig. 6).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…the microcontroller is configured to monitor a current associated with the photodetector of the optical receiver and to selectively generate a squelch function operable to selectively disable the optical receiver when the current is below a threshold”, distinguish over the prior arts of record.  It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.  Thus, claims 7, 14, and 21 are also objected as depending on claims 6, 13, and 20.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Mutalik et al. (US. Pub. 2012/0308237).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883